Citation Nr: 0903141	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  97-27 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for a coccyx injury, 
also claimed as secondary to a service-connected cervical 
strain with osteophytes at C4-7, status post C6 bilateral 
foraminotomies (cervical spine disability).

5.  Entitlement to service connection for dizziness, also 
claimed as secondary to a service-connected cervical spine 
disability.

6.  Entitlement to service connection for a left shoulder 
disability, also claimed as secondary to a service-connected 
cervical spine disability.

7.  Entitlement to an increased rating for service-connected 
major depressive disorder, currently rated as 50 percent 
disabling.
8.  Entitlement to separate compensable rating for a cervical 
spine disability.

9.  Entitlement to an effective date earlier than July 1, 
1996, for the award of either a 40 or 60 percent disability 
rating for a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Sandra A. Booth, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to May 
1966.  He also had two periods of active duty for training 
from March 1985 to May 1985, and in July 1985.

This case is before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied a separate compensable rating for the 
veteran's service-connected cervical spine disability and 
granted an increased rating of 30 percent for the same with 
an effective date of July 1, 1996.  In a March 2003 statement 
of the case, the RO affirmed the April 2001 decision and also 
denied entitlement to an effective date earlier than July 1, 
1996, for the veteran's service-connected spine disability.  
In July 2004, the RO granted an increased disability rating 
of 60 percent, effective from July 1, 1996, but that decision 
did not address the issue of whether the veteran was entitled 
to an effective date up to one year earlier than July 1, 1996 
for the 60 percent disability rating.

In an August 2005 decision, the Board denied entitlement to a 
rating higher than 60 percent, entitlement to a separate 
compensable rating, and entitlement to an effective date 
earlier than July 1, 1996, for the veteran's service-
connected cervical spine disability.  The veteran then 
appealed to the Court.  In a November 2007 memorandum 
decision, the Court vacated and remanded the Board decision 
and remanded the claims to the Board for readjudication in 
accordance with the Order.  

With respect to the earlier effective date claim, the Court 
remanded the issue for the Board to consider whether the 
veteran was entitled to a 40 percent disability rating within 
one year prior to July 1, 1996.  The Court remanded the issue 
of entitlement to separate ratings for cervical strain 
disability for the Board to apply the version of 38 C.F.R. 
§ 4.71a that is most favorable to the veteran.  However, the 
Court did not address the issue of whether the veteran is 
entitled to a separate compensable rating for his cervical 
spine disability.  The Board notes at this juncture that the 
Court specifically stated that as the veteran did not make an 
argument concerning the Board's denial of a disability rating 
greater than 60 percent after July 1, 1996, the Court deemed 
that issue abandoned on appeal and it appear to the Board 
that the denial of a rating in excess of 60 percent remains 
in effect, and that that issue is not on appeal.

This case is also on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, sinusitis; a coccyx injury, dizziness, and a left 
shoulder injury; and an increased rating for the veteran's 
service-connected major depressive disorder rated as 30 
percent disabling.  A July 2005 rating decision increased the 
rating for major depressive disorder to 50 percent, effective 
February 20, 2001.  However, as that grant does not represent 
a total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The issues of entitlement to service connection for a coccyx 
injury, dizziness, and a left shoulder disability are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.

FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's bilateral hearing loss disability was incurred 
in or aggravated by his active service or manifested to a 
compensable degree within one year following his separation 
from service.

2.  The competent medical evidence does not demonstrate that 
the veteran's tinnitus was incurred in or aggravated by his 
active service or manifested to a compensable degree within 
one year following his separation from service.

3.  The competent medical evidence does not demonstrate that 
the veteran's sinusitis was incurred in or aggravated by his 
active service.

4.  The veteran's major depressive disorder is manifested by 
no more than impairment of short-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

5.  The competent medical evidence indicates that the 
veteran's service-connected cervical spine disability is 
manifested by pain, muscle spasms, cervical radiculopathy, 
numbness, paresthesias, and limitation of motion of the 
cervical; symptoms that are duplicative or overlapping.

6.  On September 11, 1992, the RO denied a rating higher than 
20 percent for cervical strain with osteophytes at C4-7, 
status post C6 bilateral foraminotomies.  The veteran did not 
appeal that decision.

7.  On July 1, 1996, the RO received a new claim from the 
veteran in which he requested an increased rating for his 
cervical strain with osteophytes at C4-7, status post C6 
bilateral foraminotomies.  Based on later dated evidence, the 
RO awarded an increased rating of 60 percent for the 
disability, effective from July 1, 1996.

8.  There is no medical evidence of record dated earlier than 
July 1, 1996, which demonstrates that the veteran would be 
entitled to either a 40 or 60 percent disability rating for 
his service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).

3.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  The criteria for a rating in excess of 50 percent for a 
major depressive disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9434 (2008).

5.  The claim of entitlement to a separate compensable 
disability rating for a cervical spine disability is without 
legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.14, 4.71a, DCs 5290 (effective prior to September 26, 
2003) and 5293 (effective prior to and since September 23, 
2002).

6.  The criteria for an effective date earlier than July 1, 
1996, for the assignment of either a 40 or 60 percent 
disability rating for service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 5101, 5103, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

With respect to the veteran's claim for an effective date 
earlier than July 1, 1996, for the assignment of either a 40 
or 60 percent disability rating for the veteran's service-
connected cervical spine disability, the RO did not provide 
the veteran with any notice of the information and evidence 
necessary to substantiate his claim, nor did it inform him of 
any information or evidence concerning earlier effective 
dates, nor of any evidence and information that she was 
expected to provide.  The letter notifying him of the denial 
of his claim additionally did not inform him of the 
requirements of 38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 
5293.  As a result, the notice provided to the veteran failed 
to satisfy all of the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  These errors are 
presumed prejudicial unless the purpose of the notice 
requirements was not frustrated.  The purpose of the notice 
requirements is not frustrated where it is demonstrated that 
(1) any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
38 U.S.C.A. § 7261(b)(2); Sanders v. Nicholson, 487 F.3d 881 
(2007); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the veteran  is not entitled to an 
effective date earlier than July 1, 1996, for the assignment 
of either a 40 or 60 percent disability rating for his 
service-connected cervical spine disability as a matter of 
law, he was not prejudiced by the any notice errors pursuant 
to 38 U.S.C.A. § 5103(a) or the applicable case law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007) (the purpose of § 5103(a) 
notice is not frustrated and the claimant is not prejudiced 
when the benefit sought cannot be awarded as a matter of 
law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that a notice error was nonprejudicial where 
appellant was not entitled to benefits as a matter of law).  
In this case, there is no prejudice because the competent 
medical evidence does not show that the veteran was entitled 
to either a 40 or 60 percent rating prior to July 1, 1996.  
Thus, a remand for further development could not possibly 
change the outcome of the decision, and it is not prejudicial 
to proceed to finally decide the issue discussed in this 
decision.  Valiao v. Principi, 17 Vet. App. 229 (2003).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In May 2008, the veteran was notified of the evidence needed 
to support his increased rating claim pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In April 2001, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claims for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  VA examinations pertinent to the veteran's claims 
for service connection for sinusitis and rhinitis, tinnitus, 
a right shoulder disability, and a facial and scalp rash were 
obtained in July 2000, August 2000, and September 2000.  VA 
examinations with respect to the veteran's increased rating 
claim were obtained in April 2001 and September 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.




Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for certain chronic diseases, including organic 
diseases of the nervous system such as tinnitus and 
sensorineural hearing loss if manifest to a degree of 10 
percent or more within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1) (2008). Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty training, or from injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 2002).  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Bilateral Hearing Loss and Tinnitus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for a bilateral 
hearing loss and tinnitus.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2008).

The veteran's active duty service medical records contain 
various audiology examinations, but are void of findings, 
complaints, symptoms, or diagnoses of a bilateral hearing 
loss or tinnitus.  On entrance examination in February 1963, 
pure tone threshold, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
0
-5
LEFT
-5
-5
-5
-5
0

On separation examination in January 1966, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
0
LEFT
10
10
10
5
0

Service medical records from the veteran's period of active 
duty for training are also void of findings, complaints, 
symptoms, or diagnoses of bilateral hearing loss or tinnitus.

VA medical records dated in March 2000 reflect complaints of 
tinnitus.

VA medical records dated in March 2000 reflect complaints of 
bilateral hearing loss.

The veteran was afforded a VA audio examination in August 
2001.  The examiner noted that a January 1966 audiogram 
reflected normal hearing bilaterally.  He complained of 
little difficulty hearing.  He felt that he might have 
selective hearing and that his hearing difficulties were more 
related to an inability to pay attention to speakers.  He 
noted a history of military noise exposure while on a rifle 
team.  Additionally, he reported testing engines, while in 
the military without the benefit of ear protection.  He had a 
significant occupational noise exposure from his work as an 
auto mechanic for approximately fifteen years.  Additionally, 
he reported a history of recreational noise exposure, but 
reported that he always used ear protection when hunting.  On 
examination, pure tone air conduction thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz were 10, 10, 35, and 
55, respectively, with an average of 28 decibels.  The pure 
tone air conduction thresholds in the left ear at the same 
frequencies were 5, 10, 45, and 55 decibels, respectively, 
with an average of 29 decibels.  He was diagnosed with 
essentially normal hearing through 2000 Hertz sloping to a 
mild to moderate sensorineural hearing loss bilaterally.  The 
examiner noted that he reported significant occupational 
noise exposure while being an automobile mechanic for over 
fifteen years and therefore, the origin of his hearing loss 
most likely occurred from the occupational noise exposure.

During a VA ear disease examination in March 2005 for an 
assessment of vertigo, the veteran presented with complaints 
of a ten-year history of tinnitus and complained of 
associated hearing loss.  It was noted that he never used 
hearing devices and to spoken word he seemed to be very 
adequate and did not relate to any injury to the ear.  He 
indicated that he was a member of a rifle team during 
service, but that the noise trauma did not seem to be 
excessive.  He also indicated that he worked as a boat 
mechanic with engines during which he wore earplugs.  He 
failed to find any treatment to abate the tinnitus and 
indicated that he did not require hearing aids.

The veteran's post-service medical records are negative for 
any diagnoses of bilateral hearing loss or tinnitus within 
one year of separation from active duty.  In fact, the 
veteran's post-service medical records are negative for any 
diagnoses of a bilateral hearing loss or tinnitus until many 
years after separation from active service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Further, while the competent medical 
evidence shows that the veteran has bilateral hearing loss 
and tinnitus, the record includes a competent medical opinion 
which finds that his hearing loss is most likely due to 
occupational noise exposure.  There is no competent medical 
opinion that relates his hearing loss or tinnitus to his 
service.  In addition, the service medical records are void 
of any findings, symptoms, complaints, or diagnoses 
attributable to a hearing loss or tinnitus.  In the absence 
of competent medical evidence linking any current bilateral 
hearing loss or tinnitus to service, service connection must 
be denied.

The Board recognizes the veteran's contentions as to the 
diagnoses and relationship between his service and the 
claimed disabilities.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
bilateral hearing loss or tinnitus are a result of his 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The evidence does 
not support a finding that any current bilateral hearing loss 
or tinnitus were incurred in or aggravated by service, or 
that any bilateral hearing loss or tinnitus manifested to a 
compensable degree within one year following the veteran's 
separation from active service.  Therefore, service 
connection for a bilateral hearing loss and tinnitus must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Chronic Sinusitis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic sinusitis.

The veteran's active duty service medical records include 
reports of February 1963 enlistment and January 1966 
separation examinations which reflect normal clinical 
evaluations of the sinuses.  In reports of medical history 
dated in February 1963 and January 1966, he denied having 
sinusitis.

Service medical records from the veteran's period of active 
duty for training include a March 1985 evaluation for allergy 
symptoms.  He described an eight to nine year history of 
itching and tearing eyes, nasal congestion with rhinorrhea, 
sinus headache, and occasional wheezing.  Upon examination, 
the impression was perennial allergic rhinoconjunctivitis 
with documented allergies to mites, cat dander, Greerdust, 
molds, and to a lesser extent trees, weeds, and grasses; and 
an impression of right and left maxillary sinusitis.  In May 
1985, the impression was resolving maxillary sinusitis.

VA medical records dated in August 1990 reflect the veteran's 
complaints of sinusitis.  In October 1992, he was treated for 
a sinus infection.

The veteran was afforded a VA nose, sinus, pharynx, and 
larynx examination in August 2001.  He indicated that his 
condition began during service in 1985 during which time he 
was exposed to extensive pigeon droppings over a twelve week 
period while working in an office.  Since that time, his 
sinuses had been extremely sensitive.  After an examination, 
the examiner opined that it was unlikely that he had chronic 
sinusitis, but more likely simple allergic rhinitis.  The 
examiner further opined that it was very unlikely that his 
allergic rhinitis was service-connected and that it did not 
relate to sensitization from exposure to pigeon droppings as 
in the history of the present illness.

Recent VA treatment records July 2006 to January 2009 do not 
reflect any treatment for sinusitis or any other sinus-
related condition.

While the competent medical evidence shows that the veteran 
has been treated for sinusitis and allergic rhinitis, the 
record includes a competent medical opinion which finds that 
it is unlikely that he had chronic sinusitis and unlikely 
that his allergic was related to his service.  In the absence 
of competent medical evidence linking any current sinusitis 
to his service, service connection must be denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
sinus condition is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current sinus condition was 
incurred in or aggravated by service.  Therefore, service 
connection for sinusitis must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2008).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2008).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 50 percent disability rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 50 percent for 
major depressive disorder at any time during the pendency of 
this appeal.

VA medical records dated in July 2000 indicate that on mental 
status examination, the veteran was alert, oriented, and 
competent.  He was not suicidal.  He was diagnosed with 
depression and assigned a Global Assessment of Functioning 
(GAF) score of 50.  In January 2001, he was depressed as a 
result of orthopedic pain.  He was alert, oriented, and 
competent and was not suicidal.  His diagnosis and GAF score 
remained unchanged.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co- 
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.

The veteran underwent a VA mental disorders examination in 
April 2001.  He indicated that when he took pain medication 
for his service-connected cervical spine disability his work 
performance was affected and that when he did not take his 
medication, his anger level increased.  He alleged that he 
was fired when he became angry and grabbed another employee 
by the throat.  It was noted that he had not worked for three 
years.  On mental status exam, he was well-kept and cleanly 
shaven.  He was friendly, open, and conversational with a 
sense of humor and appeared have above-average intelligence.  
He denied current suicidal or homicidal thoughts.  He was 
well-oriented, alert, and logical.  There was no indication 
of any psychotic processes on examination.  He reported that 
he had short-term memory problems, a depressed mood, anxiety, 
nightmares, and weight gain.  He was diagnosed with a pain 
disorder with both psychological factors and a general 
chronic medical condition.  He had a GAF score of 60.  He had 
moderate difficulty in his social and marital relationships 
due to low frustration tolerance, increased anger, low self-
esteem, and decreased sex drive.  He admitted that his pain 
level increased due to psychosocial factors.  The examiner 
opined that he did not meet the diagnostic criteria for a 
diagnosis of major depressive disorder, because the severity 
of his depressive symptoms did not warrant that diagnosis.  
Instead, his low mood appeared to be directly related to his 
pain tolerance and influenced the subjective level of his 
pain.

VA medical records dated in March 2002 reflect that the 
veteran was doing well and received medication for treatment 
of his disability.  On examination, he was oriented time 
three.  Language and speech were goal-directed.  Mood and 
affect were normal and euthymic.  He had no thought disorder 
and associations were intact.  Abnormal thoughts and 
apophanous phenomena, perceptual distortions, and suicidal 
ideations were absent.  A GAF score was not provided.  In 
September 2002, he indicated that he was not doing very well 
and had a variety of complaints.  On examination he was 
oriented times three and cognitively intact.  Language and 
speech were clear and goal-directed.  Mood and affect were 
normal and euthymic and associations were intact.  Abnormal 
thoughts, apophanous phenomena, and suicidal ideation were 
absent.  The impression was depression.  A GAF score was not 
provided.

VA medical records dated in January 2004 reflect that the 
veteran fell and injured his coccyx and was irritable because 
of his pain.  On examination, he was casually dressed and 
neatly groomed.  His mood was irritable with an appropriate 
affect.  Speech was goal-directed.  He was oriented and his 
memory was intact.  He denied suicidal and homicidal 
ideations and intent.  Insight and judgment were fair.  He 
was diagnosed with cyclothymia/dysthymia with a GAF score of 
50.  In February 2006, he refused psychotherapy and his wife 
felt that he needed a mood stabilizer.  He was casually 
dressed and neatly groomed.  Attention and concentration were 
fair.  Speech was goal directed, logical, and relevant.  He 
denied suicidal or homicidal intent or ideation.  Insight and 
judgment were fair.  He was diagnosed with cyclothymia, 
dysthymia and assigned a GAF score of 60.

The veteran was afforded a VA mental disorders examination in 
September 2007.  He complained that he became depressed while 
attempting to help put up a fence and was physically unable 
to do so because of the heat.  He estimated that the 
depression usually lasted four to five hours.  He denied 
experiencing anhedonia, stating that he would enjoy several 
activities if he were in better health.  There were no signs 
or symptoms of mania.  On examination, he was clean, neatly 
groomed, and appropriately and casually dressed.  Speech was 
unremarkable, spontaneous, clear, and coherent.  He was 
attentive to the examiner.  He affect was constricted and he 
described his mood as irritated.  He was oriented to person 
and place, but not to time.  His thought process and content 
were unremarkable and he had no delusions or hallucinations.  
He had no inappropriate behavior, obsessive or ritualistic 
behavior, panic attacks, or homicidal or suicidal thoughts.  
His impulse control was fair without episodes of violence.  
He was able to maintain the minimum personal hygiene.  
Remote, recent, and immediate memory were normal.  It was 
noted that he retired in 1998 due to his cervical condition.  
He was diagnosed with major depressive disorder and assigned 
a GAF score of 58.  The examiner indicated that there was no 
total occupational and social impairment due to mental 
disorder signs and symptoms. There was no reduced reliability 
and productivity due to mental disorder symptoms.  There was 
an occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
mental disorder signs and symptoms, but with generally 
satisfactory functioning (routine behavior, self-care, and 
conversation normal).

The Board finds that an evaluation in excess of 50 percent 
for the veteran's service-connected major depressive disorder 
is not warranted at any time during the pendency of this 
appeal.  The competent medical evidence shows that the 
veteran's psychiatric disability was serious in July 2000 as 
evidenced by a GAF score of 50.  However, he was not suicidal 
and there is no evidence of severe obsessional rituals or 
serious impairment in social or occupational functioning.  In 
April 2001, his psychiatric disability had improved with a 
GAF score of 60 indicative of only moderate symptoms.  In 
January 2004, he had a GAF score of 50 indicative of serious 
symptoms.  However, that was inconsistent with his denial of 
suicidal ideations.  In February 2006 and September 2007, he 
had GAF scores of 60 and 58, respectively, which are 
indicative of moderate symptoms.  From July 2000 to September 
2007, the veteran denied having any suicidal or homicidal 
ideations, speech was goal-directed, insight and judgment 
were fair, and he was well-oriented and alert.  He denied 
having any delusions and had only impairment of short-term 
memory.  There was no evidence of any inappropriate or 
obsessive or ritualistic behavior.  While he reported anger 
management problems, there is no evidence of an impaired 
impulse control.  In addition, during the September 2007 
examination the examiner noted that there was no total 
occupational and social impairment due to the mental disorder 
signs and symptoms.  There was occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to mental disorder signs and symptoms, 
but with generally satisfactory functioning.  Here, the 
evidence does not support a finding of any impairment caused 
by suicidal ideation or obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships.  Therefore, the Board finds that the competent 
medical evidence does not support a rating greater than 50 
percent for veteran's service-connected major depressive 
disorder at any time during the pendency of this appeal.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There is no evidence 
that the veteran has been hospitalized for treatment of his 
psychiatric disability.  Neither does the record reflect 
marked interference with his employment solely due to his 
service-connected disability. Rather, on VA examination in 
April 2001 the veteran indicated that when he took pain 
medication for his service-connected cervical spine 
disability his work performance was affected and on VA 
examination in September 2007 it was noted that he retired in 
1998 due to his cervical spine disability.  Here, the record 
does not support a finding that the veteran is unemployed due 
solely to his major depressive disorder.  For these reasons, 
the Board finds that referral for consideration of the 
assignment of an extraschedular rating for this disability is 
not warranted.

The Board recognizes the veteran's contentions as to the 
severity of his major depressive disorder.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, his assertions are not 
competent medical evidence that provides a basis for the 
assignment of a rating in excess of 50 percent for a major 
depressive disorder.

Accordingly, the Board finds that the preponderance of 
evidence is against the veteran's claim for a rating in 
excess of 50 percent for a major depressive disorder and his 
claim is therefore denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Separate Rating for a Cervical Spine Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran contends that he is entitled to separate ratings 
for his service-connected cervical spine disability under DC 
5290 (effective prior to September 26, 2003) and DC 5293 
(effective prior to and since September 23, 2002).  
Specifically, he contends that he is entitled to separate 
ratings for his cervical spine disability because he has 
suffers from separate and distinct manifestations from the 
same disability, including radiculopathy, muscle spasms, 
pain, and numbness.

The veteran's cervical spine disability has been rated as 60 
percent disabling under Diagnostic Codes 5290-5293 which 
encompasses the criteria for ratings based on intervertebral 
disc syndrome and limitation of cervical spine motion.  
38 C.F.R. § 4.71a (2002, 2003).  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  The additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2008).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the cervical 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating was warranted for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5290 (2003).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when mild; a 20 percent 
rating when moderate, with recurrent attacks; and a 40 
percent rating when severe, with recurring attacks with 
intermittent relief.  Finally, a 60 percent rating was 
warranted for IDS that was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

Under DC 5293, the regulations for evaluation of IDS 
effective September 23, 2002, and prior to September 26, 
2003, IDS could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of the chronic orthopedic and neurological manifestations, 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A 40 percent rating 
is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least four weeks but 
less than six during the past 12 months.  A 60 percent rating 
is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  The revised regulations effective September 26, 
2003, provide that intervertebral disc syndrome is evaluated 
either under the general rating formula or under the formula 
for rating IDS based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 

As an initial matter, the Board finds that diagnostic codes 
5290 (effective prior to September 26, 2003), or 5293 
(effective prior to September 23, 2002 and since September 
23, 2002) are equally unfavorable to the veteran's claim 
because application of none of the pertinent criteria results 
in a finding that a separate compensable rating for his 
service-connected cervical spine disability is warranted.
The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Board now turns to the issue of whether the veteran is 
entitled to a separate compensable rating for a service-
connected cervical spine disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a separate 
compensable rating for a service-connected cervical spine 
disability.

VA treatment records dated from July 1995 to February 2008, 
private medical records dated from April 1997 to March 2001, 
VA examinations in September 1996, April 1997, March 1998, 
September 2000, August 2001, September 2002, and May 2004 
show that the veteran's cervical spine disability is 
manifested by pain, muscle spasms, cervical radiculopathy, 
numbness, paresthesias, and limitation of motion of the 
cervical spine.  On VA spine examination in September 2002, 
the examiner diagnosed the veteran with cervical degenerative 
disc disease without significant radiculopathy with 
associated severe paraspinal muscle spasms and opined that 
there were no spinal disorders that were unrelated to his 
service-connected disability.  Here, the competent medical 
evidence shows that the manifestations of the veteran's 
cervical spine disability are duplicative or overlapping.

While the veteran argues that he is entitled to separate 
ratings for degenerative disc disease and limitation of 
motion of his service-connected cervical spine disability the 
Board finds that separate ratings under DCs 5290 and 5293 are 
not warranted.

In a precedential opinion, the VA General Counsel has 
determined that Diagnostic Code 5293 (interveterbral disc 
syndrome) involves a loss of range of motion because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar veterbrae.  VAOPGCREC 36-97 
(Dec. 12, 1997), 63 Fed. Reg. 31262 (1998).  In pertinent 
part, VA General Counsel stated that:

DC 5293, codified at 38 C.F.R. § 4.71a, describes 
disability due to IDS in terms of "symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc."

IDS is a group of signs and symptoms due to nerve root 
irritation that commonly includes neck and arm or hand 
pain the case of cervical disc disease.  It may also 
include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the 
spine and neurologic findings corresponding to the level 
of the disc."  Id 2.

VAOPGCREC 36-97 (Dec. 12, 1997), Comment 2.

The VA General Counsel further stated that:

In evaluating a veteran's disability under DC 5293 based 
upon symptomatology which includes limitation of motion, 
the rating schedule indicates that consideration must be 
given to 38 C.F.R. §§ 4.40 and 4.45, notwithstanding the 
maximum rating available under a different diagnostic 
code.  Section 4.14 of title 38, Code of Federal 
Regulations, state that the evaluation of the same 
disability or manifestation under various diagnoses is 
to be avoided.  See also VAOPGCPREC 23-97, para 3.  The 
CVA has also indicated that the same symptomatology for 
a particular condition should not be evaluated under 
more than one diagnostic code.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Section 4.7 of title 38, Code 
of Federal Regulations, states that, "[w]here there is 
a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

VAOPGCREC 36-97 (Dec. 12, 1997), Comment 5.

In conclusion, the VA General Counsel held that Diagnostic 
Code (DC) 5293, intervertebral disc syndrome (IDS), involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar veterbrae.

The Board notes that the veteran's cervical spine disability 
is rated as 60 percent disability which is the highest rating 
for limitation of motion of the cervical spine.  Where a 
disability has been rated at the maximum level provided by 
the diagnostic code under which it is rated, the 
considerations of additional function loss due to pain do not 
apply.  VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998), citing 
Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for 
consideration of functional loss of range of motion of a 
wrist due to pain inappropriate where rating currently 
assigned for limitation of motion was maximum available under 
the applied diagnostic code).

Diagnostic Code 5293 contemplates cervical radiculopathy 
affecting the upper extremities, such as radicular pain with 
functional limitations, muscle spasms, numbness, 
paresthesias, and limitation of motion of the cervical spine.  
Assigning separate ratings for the cervical spine disability 
under Diagnostic Code 5290 and the neurologic aspects thereof 
under Diagnostic Code 5293, would constitute pyramiding, 
since the rating assigned under Diagnostic Code 5293 
contemplates musculoskeletal as well as neurologic aspects of 
the disability.  In short, the 60 percent disability rating 
contemplates musculoskeletal aspects of the cervical spine 
disability with associated radiculopathy of the upper 
extremities (particularly the effect neurologically-caused 
pain has upon movement of the cervical spine, muscle spasms, 
limitation of motion), as well as the neurologic aspects of 
cervical spine disability (specifically the effect of 
cervical radiculopathy affecting the upper extremities, 
including numbness and paresthesias); and these are 
duplicative of or overlap with each other such that to assign 
separate ratings under Codes 5290 and 5293 would be 
pyramiding.  When symptoms of a disability are duplicative or 
overlapping with the symptomatology of another condition, 
there is no authority for the assignment of separate ratings 
under each of the codes; a single rating must be assigned.  
Esteban v. Brown, 6 Vet. App. 259; VAOPGCPREC 23-97 (July 1, 
1997), 62 Fed. Reg. 63604 (1997); VAOPGCREC 9-98 (August 14, 
1998), 63 Fed. Reg. 56704 (1998).

The Board finds that the veteran is not entitled to separate 
rating for his service-connected cervical spine disability 
under DCs 5290 (effective prior to September 26, 2003) and 
5293 (effective prior to and since September 23, 2002) 
because the assignment of separate ratings would amount to 
pyramiding.  Although the veteran asserts that he is entitled 
to separate ratings for his cervical spine disability, the 
Board is bound by the precedent opinions of VA's General 
Counsel that prohibit the assignment of separate ratings for 
manifestations of his cervical spine disability.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2008).  
Accordingly, the Board finds that a separate rating for a 
cervical spine disability is not warranted.

In a claim such as this, where the law and not the evidence 
is dispositive, the claim must be denied because of the lack 
of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Therefore, the veteran's claim for a 
separate compensable rating for a service-connected cervical 
spine disability is denied.

Earlier Effective Date

In a November 2007 memorandum decision, the Court remanded 
the issue of entitlement to an effective date earlier than 
July 1, 1996, for a 60 percent rating for a service-connected 
cervical spine disability (cervical strain with osteophytes 
at C4-7, status post C6 bilateral foraminotomies) for the 
Board to consider whether the veteran was entitled to a 40 
percent disability rating under DC 5293 within the one year 
prior to July 1, 1996.

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date.  Otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2008); 
Harper v. Brown, 10 Vet. App. 125 (1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008); Norris v. West, 12 Vet. 
App. 413 (1999).  However, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim, provided also that the claim is 
received within one year after the increase.  In these cases, 
the Board must determine under the evidence of record the 
earliest date that the increased rating was ascertainable.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. 125 (1997); VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 
(1998).

An October 1985 RO decision granted service connection and 
assigned a 20 percent disability rating for the veteran's 
cervical spine disability, effective July 3, 1985.  In a June 
1986 rating decision, the RO assigned an effective date of 
May 25, 1985, for the 20 percent disability rating.  The RO 
received a claim for an increased rating on July 31, 1996, 
but denied a rating higher than 20 percent in a September 
1996 rating decision.  An April 2001 RO decision continued a 
30 percent disability rating and an effective date of July 1, 
1996.  In a May 2001 notice of disagreement, the veteran 
requested an increased rating and an "earlier onset" for 
the 30 percent disability rating.  A July 2004 RO decision 
assigned a 60 percent disability rating, effective July 1, 
1996.  A July 2004 decision found that the October 1985 
decision was clearly and unmistakably erroneous and assigned 
a 30 percent disability rating for his service-connected 
cervical spine disability, effective May 25, 1985, the date 
medical evidence in support of the claim for the increased 
rating was received.  The RO also granted an increased rating 
of 60 percent effective July 1, 1996.  However, the July 2004 
decision failed to address the issue of whether the veteran 
was entitled to an effective date earlier than July 1, 1996, 
for the award of a 60 percent disability rating.  In an 
August 2005 decision, the Board denied the veteran an 
effective date earlier than July 1, 1996, for the rating for 
the veteran's service-connected cervical spine disability.

Accordingly, the question before the Board is whether there 
is an earlier date as of which entitlement to an increased 
rating of 40 percent is factually ascertainable.  The 
question then is whether, based upon the evidence of record, 
it is factually ascertainable that the veteran's cervical 
spine disability increased in severity in the one year prior 
to the appellant's July 1996 claim for an increased rating.  
Therefore, the Board may consider the period from July 1, 
1995 to July 1, 1996, to determine if a 40 percent rating was 
warranted based on the July 1996 claim for increase.  Any 
ascertainable increase occurring prior to July 1995 would 
require that the effective date be the date of claim in July 
1996, and thus the claim for an earlier effective date than 
July 1, 1996, would be denied.  38 C.F.R. § 38 C.F.R. § 3.400 
(o)(2) (2008).

The RO initially rated the veteran's cervical spine 
disability as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  A maximum rating of 30 percent is 
warranted for limitation of motion of the cervical spine that 
is severe.  The Board now considers whether the veteran is 
entitled to a higher rating of 40 percent for a cervical 
spine disability prior to July 1, 1996 under DC 5293 for 
intervertebral disc syndrome.  Under this diagnostic code, 
prior to September 23, 2002, a 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A 60 percent 
rating was warranted when the intervertebral disc syndrome 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

A July 1995 VA medical report notes complaints of chronic 
neck pain.  Neurological examination was 5/5 bilaterally in 
the upper extremities.  An August 1995 VA medical report 
contains a finding of cervicalgia and notes complaints of 
neck pain.  A September 1995 VA medical report shows 
complaints of burning, stabbing pain throughout the posterior 
neck and right trapezius region.  The veteran had reinjured 
his neck the previous week.  Range of motion was limited, but 
sensory examination was grossly intact and strength was 5/5 
throughout.  Deep tendon reflexes were 2+ bilaterally.  An 
October 1995 VA medical report contains a notation of 
cervical disc disease with radiculopathy.  There are also 
records relating to the diagnosis and treatment of carpal 
tunnel syndrome.  A November 1995 VA medical report notes a 
possible cervical radiculopathy.  A February 1996 VA medical 
report notes complaints of constant back pain and restricted 
movement in the cervical spine.  An electromyelogram contains 
a conclusion of a right C6 radiculopathy.

The Board finds that at no time in the year prior to July 1, 
1996, was an increase in disability commensurate with a 
rating of 40 percent factually ascertainable.  There is no 
competent evidence prior to July 1, 1996, and within one year 
prior to the date of claim for increase, that the veteran had 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  Neither does the Board find that 
an increase in disability commensurate with a rating of 60 
percent was factually ascertainable.  There is no competent 
evidence prior to July 1, 1996, and within one year prior to 
the date of claim for increase, that the veteran had 
intervertebral disc syndrome was pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  Accordingly, 
there is no evidence which would establish that the veteran 
was entitled to a rating of either 40 or 60 percent prior to 
July 1, 1996.

As the evidence does not show that the veteran's service-
connected cervical spine disability met the criteria for 
either a 40 percent or 60 percent rating prior to July 1, 
1996, an earlier effective date for either a 40 percent or 60 
percent evaluation is not warranted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.

A rating in excess of 50 percent for a major depressive is 
denied.

A separate rating for a cervical spine disability is denied.

An effective date earlier than July 1, 1996, for the award of 
either a 40 or 60 percent disability rating for a service-
connected cervical spine disability is denied.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims for service connection for a coccyx 
injury, dizziness, and a left shoulder disability.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claims requires additional development.

The veteran alleges that he fell and injured his coccyx after 
he became dizzy secondary to pain medication for his service-
connected cervical spine disability.

VA medical records dated in June 2006, the veteran described 
fractured tailbone in 1996 and October 2003.  A March 2004 
report indicates that his broken tailbone from swinging on a 
vine which broke and he fell hard to the ground.  During a VA 
spine examination in August 2001, he indicated that he fell 
two years ago after he got dizzy and injured his coccyx, but 
was told that the coccyx was not fractured.  On examination, 
no impairment to the coccyx was found.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Robinette v. Brown, 8 Vet. App. 69 (1995).  It does 
not appear that a VA examiner has been asked to render an 
opinion as to whether the veteran had a coccyx injury related 
to his service or service-connected cervical spine 
disability, including whether he suffered a fall that was 
related to the use of prescription medication for his 
service-connected cervical spine disability.  Accordingly, a 
remand for a VA examination, and etiological opinion and 
rationale addressing whether the veteran has a current coccyx 
injury that is causally or etiologically related to his 
service, or to the medication prescribed for his service-
connected cervical spine disability, is necessary.

The veteran also contends that he experiences dizziness 
secondary to pain medication for his service-connected 
cervical spine disability.

VA medical records reflect the veteran's complaints of and 
treatment for dizziness.

The veteran was afforded a VA ear disease examination in 
March 2005.  Upon examination, the examiner could not offer 
an opinion regarding the diagnosis of episodic vertigo and 
indicated that any opinion would be pure speculation.  The 
final diagnosis was episodic vertigo of unknown etiology.  
The examiner opined that a more definitive opinion was beyond 
the scope of the examiner's knowledge to be more definitive, 
but provided the "nonopinion" that the presence of his 
cervical osteophytic and bilateral foraminotomies that had 
been performed.  While the veteran has been afforded a VA 
examination, no examiner has yet opined as to whether the 
veteran's dizziness is related to his service or to the use 
of medication prescribed to treat his service-connected left 
shoulder disability.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the veteran 
in this case has already been afforded a VA examination, no 
examiner has yet opined as to whether the veteran's dizziness 
is related to his service or to the use of medication 
prescribed to treat his service-connected left shoulder 
disability.  Accordingly, the Board finds that there are 
additional questions that remain to be addressed and that a 
remand for an additional examination and opinion is therefore 
in order.  In this regard, the examiner on remand should 
specifically reconcile the opinion with the March 2005 VA 
opinion and any other opinions of record.

Finally, the veteran contends that he fell and injured his 
left shoulder due to dizziness caused by pain medication 
taken for his service-connected cervical spine disability.  
Alternatively, he contends that he fell and injured his left 
shoulder as a result of prescribed medication for his 
service-connected cervical spine disability.

VA medical records include a December 1994 EMG report which 
indicates that the veteran fell on his left shoulder in 
September 1994.  Additional records reflect continued 
complaints of left shoulder pain and a diagnosis of bursitis.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  It does not appear that a VA examiner has 
been asked to render an opinion as to whether the veteran has 
a left shoulder injury that is related to his service or to 
the use of medication prescribed to treat his service-
connected left shoulder disability, a remand for a VA 
examination, and etiological opinion and rationale addressing 
whether the veteran has a left shoulder disability that is 
causally or etiologically related to his service, or to the 
medication prescribed for his service-connected cervical 
spine disability, is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current coccyx disability.  
The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinions:

    (a)  Diagnose any current coccyx 
disability.

(b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current coccyx disability was 
incurred in or aggravated by the 
veteran's service.

(c)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current coccyx disability is 
due to a fall that is causally or 
etiologically related to medication 
prescribed to treat the veteran's 
service-connected cervical spine 
disability.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current dizziness.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
opinions of record, including the March 
2005 VA opinion.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following 
opinions:

    a)  Diagnose any disability manifested 
by dizziness.
    
b)  Is it at least as likely as not (50 
percent probability or greater) that 
any current disability manifested by 
dizziness was incurred in or aggravated 
by the veteran's service.

c)  Is it at least as likely as not (50 
percent probability or greater) that 
any current disability manifested by 
dizziness is causally or etiologically 
related to medication prescribed to 
treat the veteran's service-connected 
cervical spine disability.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current left shoulder 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinions:

    a)  Diagnose any current left shoulder 
disability.
    
b)  Is it at least as likely as not (50 
percent probability or greater) that 
any current left shoulder disability 
was incurred in or aggravated by the 
veteran's service.

c)  Is it at least as likely as not (50 
percent probability or greater) that 
any current left shoulder disability is 
due to a fall that is causally or 
etiologically related to medication 
prescribed to treat the veteran's 
service-connected cervical spine 
disability.

4.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


